Citation Nr: 0105430	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-23 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUES

1.  Entitlement to fee-basis non-VA outpatient individual 
psychotherapy.

2.  Entitlement to reimbursement for non-VA medical expenses 
incurred from May 18, 1999, to May 21, 1999, for treatment of 
an elbow wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel





INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in September 1998 by the 
Department of Veterans Affairs Medical Center (VAMC) in San 
Francisco, California.


REMAND

The veteran seeks entitlement to fee-basis non-VA individual 
psychotherapy.

Under 38 U.S.C.A. § 1703(a)(1)(A) (West 1991 & Supp. 2000), 
before the Secretary is permitted to contract with a non-VA 
facility in order to procure fee-basis care, it must be 
established not only that the applicant is a veteran and that 
he seeks treatment for a service-connected disability, but 
also that VA facilities are either (1) geographically 
inaccessible [hereinafter prong (1)] or (2) not capable of 
providing the care or services that he requires [hereinafter 
prong (2)].  Because a veteran seeking treatment for a 
service-connected disability could thus never be eligible for 
fee-basis outpatient treatment under § 1703(a)(1)(A) until 
either prong (1) or (2) has been satisfied, a determination 
as to an applicant's eligibility for fee-basis outpatient 
care must necessarily include a factual determination as to 
whether either prong (1) or (2) has been satisfied.  38 
U.S.C.A. § 1703(a)(1)(A); Meakin v. West, 11 Vet. App. 183 
(1998).  

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In an October 1998 notice of disagreement with a September 
1998 VAMC determination that the veteran was not entitled to 
fee-basis non-VA outpatient individual psychotherapy, the 
veteran requested, among other things, that he be provided 
with "[r]easons and basis for VAMC denial, to include copies 
of clinicians['] and staff decisions."  (Emphasis in 
original.)  There is nothing associated with the claims file 
demonstrating that the VAMC, or the Regional Office in 
Oakland, California (RO), has acknowledged the veteran's 
request that he be provided with copies of documentation of 
the underlying decisions of staff and clinicians which led to 
the denial of his claim.  The Board is concerned that there 
may be due process violations if the VAMC decision has been 
made without the veteran having access to documentation of 
the underlying determinations of staff and clinicians.  If 
only oral underlying determinations were made, the veteran 
should be so informed.  The Board acknowledges that, as 
stated in the September 1999 statement of the case, "[i]t 
appears the veteran's original Fee Folder was misfiled..." and 
that the "[f]older was reconstructed using information 
submitted by the veteran."  If the underlying determinations 
that the veteran seeks were lost with the VAMC Fee Folder, 
further attempts should be made to locate them, in accordance 
with the VCAA.  The new legislation requires that efforts to 
obtain Federal government records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile (to be codified at 38 U.S.C.A. 
§ 5103A(b)(3)). 

Also, among the veteran's contentions is that he is entitled 
individual, one-on-one psychotherapy.  The Board has 
appellate jurisdiction over whether the veteran is eligible 
for fee-basis treatment.  Meakin v. West, 11 Vet. App. 183 
(1998).  Pursuant to 38 C.F.R. § 20.101(b), however, 

... Medical determinations, such as 
determinations of the need for and 
appropriateness of specific types of 
medical care and treatment for an 
individual, are not adjudicative matters 
and are beyond the 
Board's jurisdiction.  Typical examples 
of these issues are whether a particular 
drug should be prescribed, whether a 
specific type of physiotherapy should be 
ordered, and similar judgmental treatment 
decisions with which an attending 
physician may be faced.

38 C.F.R. § 20.101(b) (2000).

Additionally, the Board notes that in September 1999 the 
veteran submitted a notice of disagreement with an August 
1999 determination of the VAMC that he was not entitled to 
fee-basis reimbursement for treatment of his elbow from May 
18, 1999, to May 21, 1999.  A statement of the case has not 
been provided to the veteran on this issue.  

In light of the present procedural posture of this issue, the 
Board is obligated to remand the issue for proper 
development, to include issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO or VAMC, as appropriate, 
should take appropriate action, including 
issuance of a statement of the case, on 
the appeal initiated by the veteran from 
the determination addressing the issue of 
entitlement to for-fee reimbursement for 
treatment of his elbow from May 18, 1999, 
to May 21, 1999.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

3.  The veteran should be provided with 
copies of all underlying determinations 
of VA staff and clinicians pertinent to 
the denial of his claim for fee-basis 
non-VA individual psychotherapy.  

If only oral underlying determinations 
were made, the veteran should be so 
informed.  The Board acknowledges that, 
as stated in the September 1999 statement 
of the case, "[i]t appears the veteran's 
original Fee Folder was misfiled..." and 
that the "[f]older was reconstructed 
using information submitted by the 
veteran."  If the underlying 
determinations that the veteran seeks 
were likely lost with the VAMC Fee 
Folder, further actions should be taken 
in light of the VCAA.

4.  The VAMC and RO should conduct any 
further development appropriate pursuant 
to the Veterans Claims Assistance Act of 
2000.  

5.  After completion of the above, the 
VAMC should readjudicate the appellant's 
claim with consideration given to all of 
the evidence of record, including any 
additional evidence obtained on remand. 

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the VAMC 
and RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




